Mr. Justice Wole
delivered the opinion of the court.
When an act permits disjunctively the prosecution of either the owner of a building-or the builder if both are guilty both may be prosecuted. As we understand the use of the word “or” is to permit either or both to be prosecuted and appellant cites ns to no contrary authority. The act, before it was amended, said that the owner and builder should be prosecuted, perhaps leaving it doubtful if one could be prosecuted without the other, but such a Case is not before us. From the evidence presented although there *69was some conflict it appeared that a scaffold in operation was without a railing or partition in opposition to' the Act of December 1st, 1917, Act. No. 46 of that year. It would make no difference that the agents of the defendant were about to put such a railing on the scaffold. The law requires the actual existence of one.
The judgment must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.